DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 04/21/2022 in which 3, 4, 10, 11, 16, 17 were amended and claims 1, 8, 14 are independent have been entered of record.

Drawings Objections
Figures 1A, 1B, 1C, 2A, 2B, 3, 4, 5A, 5B, 6, 7, 8A, 8B, 8C, 9A, 9B, 9C, and 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Instant application Figures 1A-1C are identical to Sandisk’s previously published patent application US 20160125960 Figures 1A-1C.

    PNG
    media_image1.png
    721
    497
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    202
    318
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    296
    339
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    246
    416
    media_image4.png
    Greyscale

Instant application Figure 2A includes every feature found in Sandisk’s US 20160125960 Figure 2A, which was published May 5, 2016.

    PNG
    media_image5.png
    497
    675
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    311
    451
    media_image6.png
    Greyscale

Also, instant application Figures 1A, 1B, 1C, 2A, 2B, 3, 4, 5A, 5B, 6, 7, 8A, 8B, 8C, 9A, 9B, 9C, 10 are identical to Figures 1A, 1B, 1C, 2A, 2B, 3, 4, 5A, 5B, 6, 7, 10A, 10B, 10C, 11A, 11B, 11C, and 12, respectively, of Sandisk’s US Patent Application Publication 20180366178, published December 20, 2018 (more than one year before instant application’s effective filing date).
Because these figures were not invented by instant inventors for the first time for the filing of instant application, they are prior art and must be designated as prior art. The paragraphs describing these figures must also be moved to the Background (see Specification objection). Applicant is reminded of helpful scenario 7 in MPEP 2004, which states, “Care should be taken to see that prior art or other information cited in a specification or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized.”
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objection – Detailed Description includes Prior Art
The disclosure is objected to because of the following informalities: inclusion of descriptions of prior art within the “Detailed Description,” which may confuse the disclosed invention because the “Detailed Description” presents both what is prior art and what is applicant’s invention. Applicant is required to separate what is old and what is new.
37 C.F.R. 1.71(b) requires, “The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.” Applicant is reminded that helpful guidance, as to preparing an application disclosure, is provided in the MPEP under section 608. Notably, MPEP 608.01(c) provides exemplary use of the heading “Background of the Invention” and explains the subject matter that be described therein, especially indicating, “paragraph(s) describing to the extent practical the state of the prior art or other information disclosed known to the applicant, including references to specific prior art or other information where appropriate. Where applicable, the problems involved in the prior art or other information disclosed which are solved by the applicant’s invention should be indicated.”
The Specification’s Background paragraphs 2–4 do not provide meaningful detail to the prior art and its problems. Instead, the meaningful descriptions of prior art and problems appear to be presented by applicant within the “Detailed Description,” which is not where description of prior art should be (see MPEP 608.01(c)(explaining the Background of Invention is where the paragraph describing prior art or problems with prior art should be indicated)).
Describing prior art and its problems within the Detailed Description of the Invention instead of appropriately describing it under the Background section may confuse readers as to whether some other parts of the Detailed Description contain descriptions of what applicant knows as prior art, or instead whether those questionable parts are applicant’s description of their invention. Presently, the examiner finds at least paragraphs 12–29 and 61–72 to refer to subject matter applicant did not invent for the filing of instant application because applicant described this subject matter previously in US Patent Application Publication 20160125960, which published May 5, 2016 and US Patent Application Publication 20180366178, which published December 20, 2018.
Furthermore, paragraphs 55–122 do not appear to describe what applicant invented for instant application, but instead appear to describe background information about the state of the prior art of Figures applicant previously published more than one year before instant application’s effective filing date. MPEP 608.01(c) prescribes that descriptions of the state of the prior art be placed under the heading Background. notably, paragraph 60 expresses a desire for increased program speed, but presents the problem. MPEP 608.01(c) also prescribes that descriptions of the problem to be solved be placed under the heading Background.
If this understanding is not correct, applicant is invited to inquire as to the correctness of the examiner’s finding Figures 1A, 1B, 1C, 2A, 2B, 3, 4, 5A, 5B, 6, 7, 8A, 8B, 8C, 9A, 9B, 9C, and 10 were previously published by Sandisk, more than one year prior to applicant’s effective filing date. Furthermore, applicant is invited to review and understand the contents of the disclosure to make sure no other Figures or portions of the originally filed disclosure were previously published by Sandisk. Applicant is better situated to know the differences between their present application and their prior publications, especially because instant application’s Figures 1A, 1B, 1C, 2A, 2B, 3, 4, 5A, 5B, 6, 7, 8A, 8B, 8C, 9A, 9B, 9C, and 10 are prior art.
The background of invention provides critical evidence for the examiner to appropriately assess patentability. In re Tomlinson, 363 F.2d 928, 931 (CCPA 1966) (emphasizing the background of the invention as helpful evidence to assessing the question of patentability over the prior art). Applicant is reminded of helpful scenario 7, from MPEP 2004, and encouraged to carefully review instant application’s Specification to make sure care is taken to see that prior art or other information cited in a specification or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized. Applicant is also reminded their continuing obligation to practice candor and good faith in all dealings before the Office. MPEP 2000.01.
Correction is required.

Claim Rejections – 35 U.S.C. § 112(b) Definiteness
Previous 112(b) rejections to claims 4-7, 11-13, and 17-20 are withdrawn due to applicant’s amendments and persuasive response. 

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Amarnath et al. (US 20180366178) Figures 1A, 1B, 1C, 2A, 2B, 3, 4, 5A, 5B, 6, 7, 10A, 10B, 10C, 11A, 11B, 11C, and 12. 
For apparatus claims 1-7 and memory controller claims 8-13, MPEP 2112.01(I) instructs examiners, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.” Amarnath et al. disclose an identical memory apparatus and identical memory controller; the recited functions are presumed inherent. For method claims 14-20, MPEP 2112.02(I) instructs examiners, “When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.” Applicant’s only disclosed device is shown in instant application Figures 1A, 1B, 1C, 2A, 2B, 3, 4, 5A, 5B, 6, 7, 8A, 8B, 8C, 9A, 9B, 9C, and 10, which are identical to Amarnath et al. Figures 1A, 1B, 1C, 2A, 2B, 3, 4, 5A, 5B, 6, 7, 10A, 10B, 10C, 11A, 11B, 11C, and 12. Per MPEP 2112.02(I), Amarnath et al.’s identical device is assumed to inherently perform the claimed process. see also, MPEP Foreword (“[T]he Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application.”).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cernea (US 7813181).

    PNG
    media_image7.png
    480
    781
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    576
    851
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    562
    523
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    763
    900
    media_image10.png
    Greyscale

Regarding independent apparatus claim 1, independent memory controller claim 8, and independent method claim 14, Cernea describes a memory apparatus (Figs. 1, 8A) being operated by its controller (Figs. 1, 8A: 110 ), comprising:
a plurality of selected memory cells (e.g., Figs. 23, 24B, 25: memory cells along page connected to WLn) coupled to a selected word line (Figs. 23, 24B, 25: WLn) and each storing a threshold voltage representative of a selected cell data programmed in a program-verify operation (see col. 17, lines 24-26, explaining how to mitigate Yupin effect of cell’s between the time of program-verifying, which means these floating gate memory cells are programmed to a threshold voltage using a program-verify operation);
a plurality of unselected memory cells (Figs. 23, 24B, 25: memory cells along page connected to WLn+1) coupled to a neighbor word line (Figs. 23, 24B, 25: WLn+1) disposed adjacent the selected word line (Figs. 23, 24B, 25: WLn); and
a control circuit (see e.g., Fig. 1’s control circuit 110, having state machine 112 which controls the memory operations per col. 7, lines 3-4) coupled to the plurality of selected and the plurality of unselected memory cells and configured to ramp from at least one initial voltage applied to the neighbor word line directly to a target neighbor verify voltage without exceeding or falling below the target neighbor verify voltage (see Fig. 24B, showing incrementing the voltage on adjacent word line to offset Yupin effect errors, as described in col. 19, lines 15-36) thereby assisting the selected word line reach at least one verify reference voltage used in verifying the threshold voltage of each of the plurality of selected memory cells during at least one verify stage of the program- verify operation following a program stage of the program-verify operation (see e.g., col. 21, lines 5-22; Cernea’s Direct Look-Ahead (DLA) scheme achieves the claimed result of assisting the selected wordline WLn reach its desired sense, or verify, voltage).
Regarding claims 2, 9, and 15, Cernea’s memory apparatus (Figs. 1, 8A) being operated by its controller (Figs. 1, 8A: 110 ) anticipates the threshold voltage of each of the plurality of selected memory cells is within a common range of threshold voltages defining a plurality of data states associated with threshold voltage distributions of the threshold voltage and the at least one verify reference voltage includes a plurality of verify reference voltages each corresponding to one of the plurality of data states and the at least one verify stage includes a sequence of a plurality of verify stages (these wherein limitations are not apparatus limitations, but instead are characteristics of the data states stored by the memory cells and the verify voltages used during operation, and therefore do not structurally distinguish from the identical prior art apparatus, per MPEP 2112.01(I) and MPEP 2112.02(I)) and the control circuit is further configured to:
select and apply (or instruct the memory apparatus to apply) one of the plurality of verify reference voltages to the selected word line based on which of the plurality of data states is being verified during each of the plurality of verify stages (see Fig. 26: read/verify voltages applied to WLn), and simultaneously adjust the target neighbor verify voltage applied to the neighbor word line according to the one of the plurality of verify reference voltages applied to the selected word line for each of the plurality of verify stages (see Fig. 26: read/verify voltage applied to WLn+1).  
Regarding claims 3, 10, and 16, Cernea’s memory apparatus (Figs. 1, 8A) being operated by its controller (Figs. 1, 8A: 110 ) anticipates at least one initial voltage applied to the neighbor word line includes a pass voltage causing the plurality of unselected memory cells to conduct electricity during the program stage and each of the plurality of verify stages includes a plurality of predetermined time periods (see column 20, lines 11-13, explaining all unselected word lines, except for the adjacent word lines which may be Vread raised by a compensation voltage, have Vread applied to them; Vread is a read pass voltage) and the control circuit is further configured to:
apply the pass voltage to the neighbor word line (see e.g., Fig. 24B: VreadX =V1 applied to WLn+1 during “No Compensation”) while applying a program voltage to the selected word line during the program operation before a first period of the plurality of predetermined time periods (see Fig. 24B: V(WLn state) applied to WLn) during “No Compensation”), and ramp the pass voltage applied to the neighbor word line (see e.g., Fig. 24B: VreadX = V1+ ΔVDLA applied to WLn+1 during “Compensation”) beginning before the first period of the plurality of predetermined time periods directly to the target neighbor verify voltage over at least one subsequent one of the plurality of predetermined time periods without exceeding or falling below the target neighbor verify voltage to define a first ramped voltage waveform (see Fig. 26).  
Regarding claims 4, 11, and 17, notwithstanding the definiteness rejection supra and for purposes of compact prosecution (MPEP 2173.06), Cernea’s memory apparatus (Figs. 1, 8A) being operated by its controller (Figs. 1, 8A: 110) anticipates the at least one initial voltage applied to the neighbor word line includes a default read pass voltage causing the plurality of unselected memory cells to conduct electricity during the plurality of verify stages and each of the plurality of verify stages includes the plurality of predetermined time periods (see column 20, lines 11-13, explaining all unselected word lines, except for the adjacent word lines which may be Vread raised by a compensation voltage, have Vread applied to them; Vread is a read pass voltage) and the control circuit is further configured to: apply the default read pass voltage to the neighbor word line after the program operation after the first period and the second period of the plurality of predetermined time periods (see Figure 24B, showing the DLA read scheme, which is equivalent to a read verify operation after a program operation, where without compensation, VreadX=V1 is equivalent to the “default read pass voltage”; see also, Fig. 26, showing a “default read pass voltage” of V1 being applied to WLn+1 at the start of each sense operation prior to being ramped by V1+ΔV1, V1+ΔV2, V1+ΔV3), and
ramp the default read pass voltage (see esp. Fig. 26: VreadXWLn+1) applied to the neighbor word line (WLn+1) beginning after the first period and the second period of the plurality of predetermined time periods (the first and second periods are after the program operation, and after that is the verify operation, which Cernea’s DLA Read operation is equivalent to a verify after program) directly to the target neighbor verify voltage over at least one following one of the plurality of predetermined time periods without exceeding or falling below the target neighbor verify voltage to define a second ramped voltage waveform (see Fig. 26, showing the timing of the ramping of the pass voltage).  
Regarding claims 5, 12, and 18, notwithstanding the definiteness rejection supra and for purposes of compact prosecution (MPEP 2173.06), Cernea’s memory apparatus (Figs. 1, 8A) being operated by its controller (Figs. 1, 8A: 110) anticipates the plurality of data states includes a plurality of lower states associated with lower threshold voltages of the common range of threshold voltages and a plurality of upper states associated with upper threshold voltages of the common range of threshold voltages being larger in magnitude than the lower threshold voltages (see Figure 10, showing the threshold voltage ranges for each of the eight states of a 3-bit memory cell) and the control circuit is further configured to: apply at least one of the first ramped voltage waveform and the second ramped voltage waveform to the neighbor word line in response to one or more of the plurality of lower states of the plurality of data states being verified during one of the plurality of verify stages (see Fig. 26: VreadXWLn+1 is a ramped voltage waveform applied to the neighbor word line during DLA correction; see also Fig. 24B explaining during DLA read compensation using VreadX that includes ramping using the ΔVDLA in addition to V1, which is the “default read pass voltage”), and
apply the default read pass voltage to the neighbor word line in response to one or more of the plurality of upper states of the plurality of data states being verified during one of the plurality of verify stages (see Fig. 24B: when no compensation is needed, then only V1, the “default read pass voltage” is applied to the neighbor word line WLn+1).  
Regarding claims 6, 13, and 19, notwithstanding the definiteness rejection supra and for purposes of compact prosecution (MPEP 2173.06), Cernea’s memory apparatus (Figs. 1, 8A) being operated by its controller (Figs. 1, 8A: 110 ) anticipates the plurality of data states includes an erased state and a first data state and a second data state and a third data state and a fourth data state and a fifth data state and a sixth data state and a seventh data state each associated with different increasing threshold voltage distributions of the threshold voltage in the common range of threshold voltages  (see Figure 10, showing the increasing threshold voltage distributions for each of the eight states of a 3-bit memory cell) and the control circuit is further configured to:
apply at least one of the first ramped voltage waveform and the second ramped voltage waveform (e.g., Fig. 26: VreadXWLn+1 or Fig. 24B: VreadX= V1+ ΔVDLA(WLn+1 State)) to the neighbor word line (WLn+1) in response to at least one of the first data state and the second data state and the third data state of the plurality of data states being verified during one of the plurality of verify stages (see Fig. 26: VreadXWLn+1 is a ramped voltage waveform applied to the neighbor word line during DLA correction; see also Fig. 24B explaining during DLA read compensation using VreadX that includes ramping using the ΔVDLA in addition to V1, which is the “default read pass voltage”), and apply the default read pass voltage to the neighbor word line in response to at least one of the third data state and the fourth data state and the fifth data state and the sixth data state and the seventh data state of the plurality of data states being verified during one of the plurality of verify stages (see Fig. 24B: when no compensation is needed, then only V1, the “default read pass voltage” is applied to the neighbor word line WLn+1; also, col. 20, lines 22-27 explain that when the neighbor cell on WLn+1 is “less programmed” than the cell on WLn, then “no compensation is employed” and when no compensation is employed, “the biasing of WLn+1 is . . .  VreadX=V1”; this means when WLn is program-verified at the higher data states like the seventh, then the adjacent cell cannot be programmed higher than the seventh data state and will not require compensation and therefore will received V1, which is the “default read pass voltage”).
Regarding claims 7 and 20, notwithstanding the definiteness rejection supra and for purposes of compact prosecution (MPEP 2173.06), Cernea’s memory apparatus (Figs. 1, 8A) being operated by its controller (Figs. 1, 8A: 110 ) anticipates: the threshold voltage of each of the plurality of selected memory cells is within a common range of threshold voltages defining a plurality of data states associated with threshold voltage distributions of the threshold voltage (see Figure 10, showing the threshold voltage ranges for each of the eight states of a 3-bit memory cell); the at least one verify reference voltage includes a plurality of verify reference voltages each corresponding to one of the plurality of data states (see Fig. 10: vV1, vV2, vV3, vV4, vV5, vV6, and vV7); the at least one verify stage includes a sequence of a plurality of verify stages (see Fig. 26);
the at least one initial voltage (e.g., Fig. 26: V1) applied to the neighbor word line (e.g., Fig. 26: VreadXWLn+1) is a pass voltage (Fig. 26: V1, which is a “default read pass voltage” is the starting voltage applied to the neighbor word line in the ramping scheme) causing the plurality of unselected memory cells to conduct electricity during the program stage (see col. 20, lines 11-13, explaining the other unselected word lines receive Vread, or V1, which is the “default read pass voltage” to turn their respective cells on); each of the plurality of verify stages includes a plurality of predetermined time periods (see Fig. 26: the ramping occurs over “predetermined time” periods); and the control circuit is further configured to: select and apply one of the plurality of verify reference voltages to the selected word line based on which of the plurality of data states is being verified during each of the plurality of verify stages (see e.g., Fig. 10’s vV1-vV7 with respect to Fig. 24B WLn which receives the V(WLn state) read verify voltage), and simultaneously ramp the pass voltage applied to the neighbor word line (see Fig. 24B and Fig. 26: Vread applied to adjacent word line WLn+1) beginning before a first period of the plurality of predetermined time periods directly to a default read pass voltage over a second period and a third period and a fourth period of the plurality of predetermined time periods without exceeding or falling below the default read pass voltage (see Fig. 26: showing the ramping of the read-verify voltage V1 + ΔVDLA applied to adjacent word line WLN+1), the default read pass voltage causing the plurality of unselected memory cells to conduct electricity during each of the plurality of verify stages (see col. 20, lines 11-13, explaining the other unselected word lines receive Vread, or V1, which is the “default read pass voltage” to turn their respective cells on).

Response to Arguments
Applicant's arguments filed on 04/21/2022 have been fully considered but they are not persuasive.
Applicant first disagreed to mark Fig. 1A, 1B, 1C, 2A, 2B, 3, 4, 5A, 5B, 6, 7, 8A, 8B, 8C, 9A, 9B, 9C, and 10 as “Prior Art” because structures shown in US Pub. 2016/0125960 and 2018/0366178 do not configure to “ramp a neighbor word line voltage from at least one initial voltage directly to a target neighbor verify voltage without exceeding or falling below the target neighbor verify voltage thereby assisting the selected word line reach at least one verify reference voltage used in verifying the threshold voltage of each of the plurality of selected memory cells during at least one verify stage of the program-verify operation following a program stage of the program-verify operation”. Applicant’s argument is not persuasive because the objections were made to the drawings, not specification. Citing different operations perform by the applicant’s structures doesn’t not structurally distinguish them from Amarnath’s structures that look identical. Since applicant fail to point out the structural difference between the objected drawings and the drawings of US Pub. 2016/0125960 and 2018/0366178 as outlined in the office action, the drawing objects still strongly stand.
Applicant argues that Amarnath control circuit does not configure to perform the claimed operations because the memory apparatus taught in Amarnath are not identical to applicant’s memory apparatus. This argument is not persuasive because applicant fail to point out the structural difference between applicant control circuit and Amarnath control circuit. Citing different operations perform by the applicant’s structures doesn’t not structurally distinguish them from Amarnath’s structures that look identical. As clearly instructed in MPEP 2112.01(I), “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent”. Amarnath discloses an identical memory apparatus and identical memory controller. Therefore, recited functions are presumed inherent. In addition, when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.
Applicant finally argues that Cernea does not disclosed the claimed limitations because Fig. 24B of Cernea discloses a read operation, not a verify operation following the programming stage of a program-verify iteration. Applicant is reminded that the claims are examined in light of broadest reasonable interpretation. Also, although the claims are examined in light of specification, limitations from specification are not read into claims. See MPEP 2111. Examiner agrees that Fig. 24B of Cernea discloses a read operation. However, a read operation is inherent or built-in in a verify operation. In order to verify a program operation, the memory device must perform a read operation to verify programmed data. Therefore, the read operation in Fig. 24B of Cernea is performed within a program verify operation.
Overall, all applicant’s arguments were fully considered, they are not persuasive.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/           Primary Examiner, Art Unit 2825